Citation Nr: 1513799	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  14-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and E.C.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A hearing was held before a Decision Review Officer in March 2014.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been provided a VA examination to determine the etiology of his right foot disability.  VA has attempted to obtain service treatment records, but the National Personnel Records Center (NPRC) has certified that they are fire-related, meaning they were in the area of the storage facility destroyed in a 1973 fire.  A separation examination dated in August 1953 is of record.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Despite the unavailability of service treatment records, the Veteran testified that he twisted his foot during basic training.  His wife also testified that she was aware of his foot injury and that she transported him to the hospital a few weeks later.

The Board finds that the Veteran is competent to report that he twisted his foot during basic training.  Additionally, his assertion of a current disability is supported by the available VA treatment records which show evidence of old posttraumatic changes in the right foot.  The question remains as to whether there is a relationship between the in-service injury and the old posttraumatic changes in the right foot.  

Because the Veteran's service treatment records are not available and because the threshold for providing a medical opinion is low, the Board finds that remand is warranted to schedule a VA examination to determine the etiology of the Veteran's right foot disability.  38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain complete VA treatment records from May 2014 to the present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for a VA examination to determine the etiology of his right foot disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All necessary testing should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right foot disability is related to his active service, to include twisting his foot during service.

The examiner is advised that the Veteran's records are fire-related and, other than the separation examination, no other service treatment records are available for review.  

The examiner is also advised that the Veteran is competent to report his in-service right foot injury.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




